As filed with the Securities and Exchange Commission on August 10, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-09088) Empiric Funds, Inc. (Exact name of registrant as specified in charter) 6300 Bridgepoint Parkway, Building II, Suite 105, Austin, TX78730 (Address of principal executive offices) (Zip code) Mark A. Coffelt 6300 Bridgepoint Parkway, Building II, Suite 105, Austin, TX78730 (Name and address of agent for service) 800-880-0324 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2010 Date of reporting period:06/30/2010 Item 1. Schedule of Investments. Empiric Core Equity Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 94.78% Consumer Discretionary - 29.15% Apparel Retail - 11.91% Aeropostale, Inc. * $ Guess? Inc. TJX Companies, Inc. (a) Apparel, Accessories & Luxury Goods - 1.60% True Religion Apparel, Inc. * (a) Cable & Satellite - 0.94% Dish NetworkCorp. (a) Education Services - 7.85% Apollo Group Inc. * Career Education Corp. * (a) Corinthian Colleges Inc. * (a) DeVry, Inc. Lincoln Educational Services Co. * Movies & Entertainment - 1.45% Ascent Media Corp. * (a) Publishing - 3.36% McClatchy Co. * (a) Restaurants - 1.70% DineEquity, Inc. * Special Consumer Services - 0.34% Jackson Hewitt Tax Service Inc. * Total Consumer Discretionary (Cost $13,912,072) Consumer Staples - 3.35% Packaged Foods & Meats - 3.35% American Italian Pasta Co. * Reddy Ice Holdings, Inc. * John B. Sanfilippo & Son * (a) Total Consumer Staples (Cost $947,244) Energy - 2.67% Oil & Gas Drilling - 2.51% Atwood Oceanics,Inc. * Noble Corp. ^ Oil & Gas Equipment & Services - 0.16% Bolt TechnologyCorp. * (a) Total Energy (Cost $1,120,270) Financials - 12.80% Consumer Finance - 7.29% Ezcorp,Inc. * $ First Cash Financial Services, Inc. * World AcceptanceCorp. * (a) Diversified Banks - 0.01% Banco Macro Bansud SA - ADR ^ Life & Health Insurance - 3.89% Aflac,Inc. (a) American Equity Investment Life HoldingCo. (a) Specialized Finance - 1.61% Life Partners Holdings,Inc. Total Financials (Cost $3,450,683) Health Care - 18.07% Health Care Distributors - 0.71% PSS World Medical Inc. * Health Care Equipment - 2.05% Invacare Corp. (a) Kinetic Concepts, Inc. * Health Care Facilities - 0.95% AmSurg Corp. * Health Care Services - 5.57% Amedisys,Inc. * (a) Continucare Corp. * LHC Group, Inc. * Health Care Supplies - 0.39% Immucor,Inc. * Health Care Technology - 0.35% Transcend Services, Inc. * Managed Health Care - 1.20% Centene Corp. * Pharmaceuticals - 6.85% Endo Pharmaceuticals Holdings,Inc. * Forest Laboratories, Inc. * Total Health Care (Cost $7,654,672) Industrials - 11.47% Aerospace & Defense - 1.12% L-3 Communications Holdings,Inc. (a) Airlines - 1.36% US Airways Corp. * Construction & Farm Machinery - 3.21% Bucyrus International, Inc. $ Wabash National Corp. * Marine - 0.25% International Shipholding Corp. (a) Paragon Shipping,Inc. ^ Diversified Supply Services - 0.24% ATC Technology Corp. * Research & Consulting Services - 3.28% CBIZ, Inc. * FTI Consulting, Inc. * VSE Corp. Trucking - 2.01% Quality Distribution, Inc. * Total Industrials (Cost $5,631,929) Technology - 12.39% Computer Storage - 1.67% Synaptics, Inc. * Data Processing & Outsourced Services - 5.26% Computer Sciences Corp. Global Payments, Inc. Internet Software & Services - 0.93% Sohu.com, Inc. * IT Consulting & Other Services - 1.35% International Business Machines Corp. (a) SRA International Inc. * Semiconductors - 2.37% Kopin Corp.* Micrel Inc. Systems Software - 0.81% Symantec Corp. * Total Technology (Cost $6,097,410) Telecommunications - 3.76% Alternative Carriers - 1.39% Neutral Tandem, Inc. * (a) Integrated Telecommunication Services - 2.37% Qwest Communications International, Inc. Total Telecommunications (Cost $2,226,597) Utilities - 1.12% Gas Utilities - 1.12% China Natural Gas, Inc. * Total Utilities (Cost $820,950) TOTAL COMMON STOCKS (Cost $41,861,827) PARTNERSHIPS - 1.74% Buckeye GP Holdings LP $ TOTAL PARTNERSHIPS (Cost $735,565) TRUSTS - 1.63% Mesabi Trust TOTAL TRUSTS (Cost $701,458) Contracts (100 shares per contract) Value PURCHASED OPTIONS - 0.03% Call Options - 0.03% Cinemark Holdings, Inc. Expiration: September 2010, Exercise Price: $20.00 79 General Moly, Inc. Expiration: December 2010, Exercise Price: $5.00 Guess? Inc. Expiration: December 2010, Exercise Price: $45.00 42 TOTAL PURCHASED OPTIONS (Cost $54,481) Shares Value SHORT TERM INVESTMENTS - 3.58% Money Market Fund - 3.58% AIM Liquid Assets - Institutional Class, 0.19% (b) $ Dreyfus General Money Market Fund - Class A, 0.03% (a) (b) 1 1 Fidelity Institutional Money Market Portfolio - Institutional Class, 0.20% (b) TOTAL SHORT TERM INVESTMENTS (Cost $1,588,998) Total Investments(Cost $44,942,329) - 101.76% Liabilities in Excess of Other Assets - (1.76)% ) TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. ADR American Depository Receipt * Non Income Producing ^ Foreign Issued Security (a) All or a portion of the security has been committed as collateral for written option contracts. (b) The rate listed is the fund's 7-day yield as of June 30, 2010. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows**: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Empiric Core Equity Fund Schedule of Options Written June 30, 2010 (Unaudited) Contracts (100 shares per contract) Value PUT OPTIONS Abbott Laboratories Expiration: August 2010, Exercise Price: $46.00 $ Abbott Laboratories Expiration: August 2010, Exercise Price: $47.00 Amedisys,Inc. Expiration: July 2010, Exercise Price: $45.00 Best Buy Co., Inc. Expiration: September 2010, Exercise Price: $39.00 Big Lots Inc. Expiration: July 2010, Exercise Price: $35.00 Career Education Corp. Expiration: October 2010, Exercise Price: $25.00 Comcast Corp. Expiration: October 2010, Exercise Price: $17.00 Corn Products International Inc. Expiration: October 2010, Exercise Price: $30.00 30 Gap Inc. Expiration: July 2010, Exercise Price: $21.00 Gap Inc. Expiration: September 2010, Exercise Price: $21.00 Global Payments Inc. Expiration: August 2010, Exercise Price: $40.00 Gymboree Expiration: August 2010, Exercise Price: $40.00 Henry Schein Inc. Expiration: July 2010, Exercise Price: $55.00 Hospira Inc. Expiration: August 2010, Exercise Price: $50.00 Invacare Corp. Expiration: September 2010, Exercise Price: $22.50 Estee Lauder Companies Inc. Expiration: October 2010, Exercise Price: $55.00 Lexmark International Inc. Expiration: July 2010, Exercise Price: $34.00 3 Lexmark International Inc. Expiration: October 2010, Exercise Price: $36.00 PSS World Medical Inc. Expiration: August 2010, Exercise Price: $22.50 QLogic Corp. Expiration: July 2010, Exercise Price: $17.50 Roper Industries Inc. Expiration: August 2010, Exercise Price: $55.00 Timberland Company Expiration: August 2010, Exercise Price: $17.50 TOTAL OPTIONSWRITTEN (Premiums received $1,389,505) $ Derivatives – The Advisor may use a variety of derivative instruments, including options, futures contracts (sometimes referred to as “futures”), options on futures contracts, stock index options, forward currency contracts, swap and structured contracts to hedge the portfolio from interest rate risk.The Advisor uses derivative instruments (“derivatives”) to hedge against anticipated declines in market value of portfolio securities, increases or decreases in the market value of securities it intends to purchase or sell, and to protect against exposure to interest rate changes.The Advisor may also use derivatives to enhance total return or invest in eligible asset classes with greater efficiency and lower cost than is believes to be possible through direct investment.The use of derivatives for hedging purposes involves certain risks and may result in a loss if charges in the value of derivatives move in a direction different than anticipated, rendering the hedging strategy unsuccessful. The Fund adopted the disclosure provisions of FASB Accounting Standard Codification 815, Derivatives and Hedging (“ASC 815”).ASC 815 requires enhanced disclosures about the Fund’s use of and accounting for derivative instruments and the effect of derivative instruments on the Fund’s results of operations and financial positions.Tabular disclosure regarding derivative fair value and gain/loss by contract typed (e.g., interest rate contracts, foreign exchange contracts, credit contracts, etc.) is required and derivatives accounted for as hedging instruments under ASC 815 must be disclosed separately from those that do not qualify for hedge accounting.Even though the Fund may use derivatives in an attempt to achieve an economic hedge, the Fund’s derivatives are not accounted for as hedging instruments under ASC 815 because investment companies account for their derivatives at fair value and record any changes in fair value in current period earning. The locations on the statement of assets and liabilities of the Fund’s derivative positions by type of exposure, all of which are not accounted for as hedging instruments under ASC 815, is as follows: Values of Derivative Instruments as of June 30, 2010: Assets Liabilities Derivatives not accounted for as hedging instruments under ASC 815 Location Fair Value Location Fair Value Equity Contracts Purchased Options Investments, at value $ N/A $
